DETAILED ACTION
In view of the Appeal Brief filed on 19 November 2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HUMERA N. SHEIKH/            Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                            

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,396,597 (Nishiyama) in view of U.S. Patent Application Publication Number 2013/0244025 (Smith).

Nishiyama sets forth the structure of the pipe in Figure 2, reproduced below. 

    PNG
    media_image1.png
    517
    648
    media_image1.png
    Greyscale

The base metal includes carbon, silicon, manganese, chromium, nickel, nitrogen, and iron, with phosphorous, sulfur, and oxygen being option components. (5:36-41) Chromium is provided in the base metal in an amount of 20-55%. (5:36-41) These ranges overlap the claimed ranges. Since the surface has been chromium depleted, this would impact the concentrations of other components within the material, including iron.
Since Nishiyama teaches a chromium-depleted zone at the surface region of the pipe, the article would include a metallic material having a first composition including a first iron concentration and a first chromium concentration (within the steel body) wherein the iron concentration is greater than the first chromium concentration and a surface of the metallic material having a second composition including a second iron concentration and a second chromium concentration, the second chromium concentration being less than the first chromium concentration. (See Figure 2) 

While Nishiyama sets forth the claimed metallic material, surface of the metallic material, and an oxide layer on the surface of the metallic material, it does not explicitly set forth the presence of a thermal chemical vapor deposition coating on the oxide layer. 

In the same field of endeavor coated articles, Smith is directed to an article having a surface to which a wear coating is applied. (Abstract) Often, surfaces of substrates do not include desired performance characteristics. (¶3) The failure to include specific desired performance characteristics can result in surface degradation in certain environments, an inability to meet certain performance requires, or combinations thereof. (¶3) For example, in certain environments, metallic, glass, and ceramic surfaces can be subjected to wear and other undesirable surface activities, such as chemical absorption, catalytic activity, corrosive attack, oxidation, byproduct accumulation, or stiction. (¶3) A coating may be applied to a surface to protect it from undesirable surface activities. (¶6) 
The coating is primarily intended to be carried out by chemical vapor deposition, typically but not necessarily by thermal application and not plasma assisted methods. (¶40) Smith explicitly teaches depositing the coating by thermal chemical vapor deposition. (¶26 and Claim 33) The layer may be formed by thermal decomposition of dimethylsilane. (¶45) By 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have utilized the coating layer of Smith as an additional layer on the product of Nishiyama. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including protecting the product from undesirable surface activities, such as chemical absorption, catalytic activity, corrosive attack, oxidation, byproduct accumulation, or stiction. 

As to claim 5-8, phosphorus and sodium are not set forth as required elements within Nishiyama and Smith. Therefore, these elements would not be expected to be necessarily present.

As to claims 12-19, Nishiyama in view of Smith sets forth the structure as set forth within the instant claims and specification. Therefore, it would be expected to have the properties as claimed. 

Claims 1-9, 12-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,396,597 (Nishiyama) in view of U.S. Patent Number 7,867,627 (U.S. ‘627)
In regards to independents claim 1 and 21 and dependent claims 2-4 and 9, Nishiyama is directed to a stainless steel pipe including a base metal and a chromium-depleted zone formed in the surface region of the pipe. (Abstract) The pipe is suitable for use in petroleum refineries or petro-chemical plants, such as for use as a pipe of a cracking furnace of an ethylene plant. (Abstract)
Nishiyama sets forth the structure of the pipe in Figure 2, reproduced below. 

    PNG
    media_image1.png
    517
    648
    media_image1.png
    Greyscale

The base metal includes carbon, silicon, manganese, chromium, nickel, nitrogen, and iron, with phosphorous, sulfur, and oxygen being option components. (5:36-41) Chromium is provided in the base metal in an amount of 20-55%. (5:36-41) These ranges overlap the claimed ranges. Since the surface has been chromium depleted, this would impact the concentrations of other components within the material, including iron.
Since Nishiyama teaches a chromium-depleted zone at the surface region of the pipe, the article would include a metallic material having a first composition including a first iron concentration and a first chromium concentration (within the steel body) wherein the iron 
Nishiyama teaches a chromium-based oxide scale layer is provided and is formed during a heat treatment. (2:62-67) The oxide scale would include some level of iron oxide within it since it is produced from the surface of the steel. The chromium content of the oxide scale layer is at least 80%. (7:25-27) Therefore, the amount of the chromium oxide would be greater than that of the iron oxide. The thickness of the oxide scale layer is preferably 0.1 to 1.5 micrometers. (7:40-42) Phosphorus and sodium are not taught as necessarily present in the oxide. 
While Nishiyama sets forth the claimed metallic material, surface of the metallic material, and an oxide layer on the surface of the metallic material, it does not explicitly set forth the presence of a thermal chemical vapor deposition coating on the oxide layer. 

In the same field of endeavor of coated articles, US ‘627 is directed to a method of improving the surface by imparting desirable surface properties to improve the performance of a surface. (Abstract) The product of US ‘627 was developed to improve upon inherent deficiencies in the performance of a variety of substrate surfaces. (1:20-22) Examples of such deficiencies include but are not limited to: a) chemisorption of other molecules, b) reversible and irreversible physisorption of other molecules, c) catalytic activity with other molecules, d) allow attack from foreign species, resulting in a molecular, structural and/or cosmetic breakdown of the substrate surfaces and/or bulk, e) Outgassing of volatile materials (i.e. water vapor and organics) from a substrate under vacuum environments resulting in extensive time required to reach a target 
The substrates are not particularly limited, but may include metals and ceramics. (2:36-39) 
The substrate is coated using chemical vapor deposition with amorphous silicon followed by surface functionalization to impart such desirable properties as chemical inertness, prevention from corrosive attack, prevention from outgassing under vacuum conditions, prevention from coke accumulation and the rapid desorption of water from substrate surfaces. (2:13-20) During the chemical vapor deposition process, the substrate and a silicon hydride gas are heated and pressurized to decompose the silicon hydride gas in the treatment chamber. (3:27-39) A layer of silicon is deposited on the surface of the substrate. (3:27-39) Such process would be a thermal chemical vapor deposition process. 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have utilized the coating layer of US ‘627 as an additional layer on the product of Nishiyama. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including 

As to claim 5-8, phosphorus and sodium are not set forth as required elements within Nishiyama and US ‘627. Therefore, these elements would not be expected to be necessarily present.

As to claims 12-19, Nishiyama in view of US ‘627 sets forth the structure as set forth within the instant claims and specification. Therefore, it would be expected to have the properties as claimed. 

Response to Arguments
Applicant’s arguments in the Appeal Brief with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784